Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: CHC awarded world's largest helicopter services contracts VANCOUVER, June 29 /CNW/ - CHC Helicopter Corporation ("CHC") (TSX: FLY.A and FLY.B; NYSE: FLI) announced today that it has been awarded two major contracts by Statoil ASA, Norway, for the provision of helicopter services in the Norwegian Sea. The company believes the award represents the largest bundle of helicopter service contracts ever awarded, with a total value of approximately $1.1 billion (all figures in Canadian dollars) over the fixed and option periods as follows: << 1. A five-year contract for the provision of five Sikorsky S-92 and two Eurocopter EC225 aircraft in support of Statoil's offshore operations based out of Floroe and Bergen, Norway, plus an additional back-up Eurocopter AS332L2 in Bergen. The operation in Floroe will commence in June 2009 and the contract in Bergen in January 2010. The contract includes options for up to four additional years. 2. A seven-year contract for the provision of two all-weather Search and Rescue EC225 aircraft. One helicopter will be based at Statoil's Statfjord field in the North Sea, and the other in Bergen as back-up for this service. Commencing in March 2009, the contract includes options for up to four additional years. >> These new contracts replace existing contracts for two AS332L2 helicopters, one S-92 and one Bell 214ST. The Company estimates these contracts represent an annual incremental revenue increase of approximately $80 million. CHC Helicopter Corporation is the world's largest provider of helicopter services to the global offshore oil and gas industry, with aircraft operating in more than 30 countries around the world. Forward Looking Statements Statements in this press release contain projections and other forward-looking statements involving known and unknown risks and uncertainties which may cause our performance to be materially different from that implied.
